DETAILED ACTION 
The present application, filed on 10/24/2014, is being examined under the AIA  first inventor to file provisions. 


The following is a FINAL Office Action in response to Applicant’s amendments filed on 10/24/2022.         
a.  Claims 1 are amended
b.  Claims 2-8, 11-20 cancelled

Overall, Claims 1, 9-10, 21 are pending and have been considered below.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9-10, 21 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and the therefrom dependent claims are directed each to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.   
However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: accessing a database; determining an accreditive value for each of the plurality of participating stores; transmitting a plurality of participating stores; displaying the plurality of participating stores; displaying the accreditive value offered; looping back to the displaying of the plurality of participating stores; proceeding with an electronic transfer. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“from a remote network access device,” “with the central office processor,” “at the remote access device”). That is, the drafted process is comparable to sales activities or behaviors process, i.e. a process aimed at a commercial purchase transaction, with payments made by “accrued and unpaid earnings.” If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving a record of accrued and unpaid earnings; receiving biometric parameters of an employee; receiving a photograph of an employee; comparing the biometric data with data in the central office database; accessing the central office database including the record of accrued and unpaid earnings; determining whether to suspend access to the record of accrued and unpaid earnings; setting a suspended status; determining whether to allow or deny the request to access the record of accrued and unpaid earnings; transmitting the accrued and unpaid earnings to the remote terminal. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  


(B) Additionally recited claim elements are the accretive value, the query for verification, the employee conveyed accrued and unpaid earnings, the identifying of the transferred amount, the information in the database, the exchange rates. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) The recited computer elements,  i.e. a remote network access device, a central office processor, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. (A) Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to: receiving a record of accrued and unpaid earnings; receiving biometric parameters of an employee; receiving a photograph of an employee; comparing the biometric data with data in the central office database; accessing the central office database including the record of accrued and unpaid earnings; determining whether to suspend access to the record of accrued and unpaid earnings; setting a suspended status; determining whether to allow or deny the request to access the record of accrued and unpaid earnings; transmitting the accrued and unpaid earnings to the remote terminal. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.   

(B) Furthermore, the independent claims contain additional claim elements found in the independent claims and addressed above, such as describing the nature, structure and/or content of the accretive value, the query for verification, the employee conveyed accrued and unpaid earnings, the identifying of the transferred amount, the information in the database, the exchange rates. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) After stripping away the abstract idea claim elements, the additional positively recited steps and descriptive claim elements, the only remaining elements of the independent claims are directed to a remote network access device, a central office processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 21 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating an electronic request; receiving the electronic request; transmitting a query to a bank; transferring from the bank a portion of accrued and unpaid earnings; updating the record; identifying a category of the transferred portion of accrued and unpaid earnings; limiting the use of funds in the account. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent claims 9-10 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the employee’s accrued and unpaid earnings. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in  fig1 and [0033]-[0036], including among others a system including a central office, banks, stores, point of sale operators. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (MPEP 2106.05)

Therefore, Claims 1, 9-10, 21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “First, the Office Action ignores Applicant's previously submitted amendments regarding determining to allow or deny access to a record of accrued and unpaid earnings based on a suspension of access to the record of accrued and unpaid earnings according to a predetermined date and/or time. The Office Action does not address this claim language anywhere in the Office Action.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The previously submitted amendments Applicant refers to have been fully considered in the eligibility rejection of the instant Office Action.   

Applicant submits “None of the above examples strictly required a showing of "(a) higher execution speed, or (b) lower power consumption, or (c) reduced computer/system production costs" that is being required by the present Office Action.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
  The examples quoted by Applicant, based MPEP § 2106.04(d)(l), relate to improvements to a computer-related technology, rather than to the computer itself or to the computer technology.   

Applicant submits “First, as explained in the specification at, e.g., paragraph [0063], the system provides that participating stores push data in real time to the central office database 116, which provides an improvement to networked terminal payment systems by providing that various values can be altered as they are presented to the user in real time.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The application specification does not disclose that there is a problem related to networked terminal payment systems. As such, Applicant’s alleged improvement appears (a) like a solution in search of a problem and (b) like a solution to an after the fact fabricated problem. Furthermore, the application specification does not disclose that pushing data in real time to the central office database represent a felt need in the art.     

Applicant submits “Second, as explained in the specification at, e.g., paragraph [0041], distributions from employer systems are normally scheduled for certain dates/times, and access to accrued but unpaid earnings too close to the distribution date/time creates system issues with conflicting distributions and access requests. Thus, to solve this problem, the specification, as recited in claim 1, provides for suspending access to the funds in the system when in proximity to this predetermined date/time, …” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant has not explained how this solution to the problem differs from the long-standing payment policy of banks, not to make payments in anticipation of a certain deposit, but only after the deposit has taken place. Furthermore, it is a long-standing policy for banks to wait for a while for the deposited money “to clear.” Applicant’s solution appears to do the same.  

Applicant submits “Paragraph [0041] further describes limiting access to accrued and unpaid earnings according to a percentage of the accrued and unpaid earnings. Claim 1 thus recites "determining whether to allow or deny the electronic request to access the record of accrued and unpaid earnings for the predetermined time period based on an access amount limit on the accrued and unpaid earnings." These timing and percentage limits on access to accrued and unpaid earnings thus avoids the issues detailed in the specification.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant has not explained how this solution to the problem differs from the long-standing payment policy of banks, to make partial payments under certain circumstance, for instance when social security payment amounts are under dispute. For instance the Social Security Administration makes only a partial payment (of 50% of 75%) of the monthly amount due, in case payment of the final amount to be paid is under review. Applicant’s solution appears to do the same.     

Applicant submits “Further, claim 1 is directed to ensuring that the remote networked terminal and the central office processor are not restrained from performing other actions and also so that computing resources of the remote networked terminal and the central office processor are not restricted. … Claim 1 therefore provides improvements to the functioning of the system.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The application specification does not disclose that there is a problem related to the remote networked terminal and the central office processor. As such, Applicant’s alleged improvement appears (a) like a solution in search of a problem and (b) like a solution to an after the fact fabricated problem. Furthermore, the application specification does not disclose that improving the functionality of the remote networked terminal and the central office processor represent a felt need in the art.  

Applicant submits “Claim 1 also applies or uses the judicial exception in a meaningful way environment, such that Claim 1 as a whole is more than a drafting effort designed to monopolize the exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Moreover, “… however, the courts do not use preemption as a stand‐alone test for eligibility (Flook; Mayo). It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (Alice).” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption)   

Applicant submits “Claim I also recites a specific process that includes ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Reciting a specific process is not a sufficient eligibility condition (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04-07).   

Applicant submits “Claim 1 requires a substantial limitations to the alleged abstract idea by requiring specifically recited steps and requirements to perform the claimed process, such that allowance of Claim I would not monopolize the alleged judicial exception such that others could not practice the alleged judicial exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The essence of the argument appears to be that since the Office has not shown that the claims “would preempt all applications of the alleged abstract idea”, the rejection under 35 U.S.C. § 101 is improper. However, as the Federal Circuit pointed out in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. June 12, 2015, #2014-1139, 2014-1144), “[while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. ... Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot” (slip op. pp. 14-15). Similarly, in OIP Technologies, Inc. vs. Amazon.com, Inc. (Fed. Cir., June 11,2015, #2012-1696), the Federal Circuit held “that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract. See buySAFE, Inc. v.Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345”.
Moreover, “… however, the courts do not use preemption as a stand‐alone test for eligibility (Flook; Mayo). It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (Alice).” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption)    

Applicant submits “As described above, Claim 1 recites all the improvements laid out above, including timing and percentage access limits, a looping display and process termination procedure, and a specific biometric authentication process.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The 2019 Revised PEG (the October update) states on pages 12-13 (or MPEP 2016.04(d)(1)) 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added) 

Applicant submits “Claim 1 also recites a specific process that includes ....” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Reciting a specific process is not a criterion for determining eligibility. (see 2019 PEG; 2019 Revised PEG; MPEP 2106.04; MPEP 2106.05)   

  
It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622